UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :    18cv4093(DLC)
DRONE RACING LEAGUE, INC.,             :
                                       :   OPINION AND ORDER
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
DR1, LLC,                              :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Jamie A. Levitt
Sarah L. Prutzman
Morrison & Foerster LLP
250 West 55th Street
New York, New York 10019

Madeleine E. Gully
Morrison & Foerster LLP
425 Market Street
San Francisco, California 94105

For the defendants:
Eric Ostroff
Solomon B. Genet
Meland Russin & Budwick, P.A.
200 South Biscayne Boulevard, Suite 3200
Miami, Florida 33131

Justin B. Perri
Blackstone Law Group LLP
1201 Broadway, Suite 904A
New York, New York 100021

DENISE COTE, District Judge:
    Defendant DR1 LLC (“DR1”) has moved to dismiss plaintiff

Drone Racing League’s first amended complaint (“FAC”).       For the

reasons set forth below, the motion is granted in part.

                             Background

    The following facts are drawn from the FAC and documents

incorporated in it by reference.       Plaintiff Drone Racing League,

Inc. (“DRL”) is in the business of developing and promoting its

independent, professional drone racing circuit.       Drone racing

involves piloting remote controlled aerial drones through

obstacle courses with the goal of completing the course as

quickly as possible.   Spectators can watch the race from the

perspective of the drones, which are equipped with cameras, or

view the entire course using cameras that are mounted around the

course.   DRL produces and promotes televised drone racing events

which are monetized through sponsorships, network media sales,

licensed consumer products, and broadcast advertisements.       DRL

was founded in 2015 and launched in January 2016.       It held its

first drone races in 2016.

    DRL refers to itself in business communications,

broadcasting, and promotional and marketing materials as “DRL.”

DRL owns several trademark registrations for its stylized “DRL”

Logo and the letters “DRL” (collectively, “the DRL Marks”).          The

DRL Marks are featured prominently on signage on DRL’s drone



                                   2
racing courses, on apparel worn by the pilots, and in television

and internet broadcasts of DRL’s races.

     Defendant DR1 is similarly engaged in the business of

conducting and promoting drone races.     It was launched in 2016

and conducted its first drone race, the “DR1 Mountain Dew

Invitational” in June 2016.    DR1 first broadcast its drone races

online and on the Discovery Channel in August 2016.     DR1 held a

second drone racing series in August 2017.     This series, titled

“the DHL Champions Series fueled by Mountain Dew,” was broadcast

on CBS and streamed online.1

     DR1 refers to itself in public communications as “DR1” and

uses a logo that consists of the stylized words “DR1 Racing.”

DR1 has filed several trademark applications for “DR1” and the

DR1 logo (collectively, “the DR1 Marks”).     The DR1 Marks are

prominently displayed during DR1’s drone races.

     DRL alleges that DR1 used the DRL Marks side by side with

the DR1 marks in a slide presentation sent to one of DRL’s

corporate sponsors.   The slide presentation included information

about drone racing and was apparently intended to convey a side

by side comparison of the viewership numbers of DRL and DR1.

DRL alleges that the slide presentation misrepresented the

number of viewers of DRL’s 2017 championship race, and that it


1 “DHL” apparently refers to the delivery services company, which
was a sponsor of the series.
                                  3
misleadingly failed to indicate that the CBS broadcast of DR1’s

“Champions Series” was paid programming.

    DRL alleges that the DRL Marks and the DR1 marks are

confusingly similar and cites several examples of alleged

confusion of the marks.   In November 2017, an online article

published by Silicon Republic confused DRL and DR1 when it

incorrectly stated that “Spike Island in Cork is home to one of

the tracks in Drone Racing League.”   In fact, the location was

home to a DR1 course, not a DRL course.    The author of the

article later published a correction.   The CEO and founder of

DR1, Brad Foxhoven, was interviewed for the article and was

quoted referring to DR1 as “DRL,” stating: “What makes DRL

unique is that our races are outside, in these extraordinary

iconic settings.”

    On November 4, 2017, DR1 aired an outdoor drone racing

event on CBS, which prominently featured the DR1 marks.     DRL

alleges that, following the broadcast, a number of potential

investors, advertisers, and consumers told DRL employees that

they had seen DRL’s outdoor race on CBS, when the outdoor race

on CBS was in fact held by DR1.

    DRL filed the instant action on May 7, 2018, asserting

claims for trademark infringement, false designation of origin,

and false advertising under the Lanham Act, as well as claims

for deceptive trade practices under New York General Business

                                  4
Law § 349, false advertising under New York General Business Law

§ 350, trademark infringement under New York common law, unfair

competition under New York common law, and for entry of an order

and judgment “refusing DR1’s pending U.S. trademark

applications” under 15 U.S.C. § 1119.2

      DR1 moved to dismiss DRL’s complaint on June 14, 2018.     DRL

filed its FAC on July 13.   DR1 renewed its motion to dismiss the

FAC on August 3.   That motion became fully submitted on August

24.

                            Discussion

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”   Cohen v. Rosicki,

Rosicki & Assocs., 897 F.3d 75, 80 (2d Cir. 2018) (citation

omitted).   A claim to relief is plausible when the factual

allegations in a complaint “allow[] the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”   Progressive Credit Union v. City of New

York, 889 F.3d 40, 48 (2d Cir. 2018) (citation omitted).




2 15 U.S.C. § 1119 authorizes a court to “determine the right to
registration . . . with respect to the registrations of any
party to [an action involving a registered mark].” DRL appears
to seek a decree that DR1’s trademarks are not entitled to
registration and an order directing the United States Patent and
Trademark Office to deny DR1’s applications for trademark
registration.
                                 5
“[T]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Carlin v. Davidson Fink LLP, 852 F.3d 207, 212 (2d Cir. 2017).

When a party moves to dismiss for failure to state a claim upon

which relief can be granted under Rule 12(b)(6), Fed. R. Civ.

P., a court must “accept all allegations in the complaint as

true and draw all inferences in the non-moving party’s favor.”

LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d

Cir. 2009) (citation omitted).   “A complaint is deemed to

include any written instrument attached to it as an exhibit or

any statements or documents incorporated in it by reference.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016)

(citation omitted).

     I. DRL’s Trademark Claims

     “The test for trademark infringement looks first to whether

the plaintiff’s mark is entitled to protection, and second to

whether defendant’s use of the mark is likely to cause consumers

confusion as to the origin or sponsorship of the defendant’s

goods.”   Excelled Sheepskin & Leather Coat Corp. v. Oregon

Brewing Co., 897 F.3d 413, 417 (2d Cir. 2018) (citation

omitted).3   The registration of a trademark is “prima facie


3 Causes of action for trademark infringement under the Lanham
Act and New York common law “are composed of the same elements.”
Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 101 n.6 (2d Cir.
2010).
                                 6
evidence of the validity of the registered mark . . . .”    15

U.S.C. § 1115(a); Lane Capital Mgmt., Inc. v. Lane Capital

Mgmt., Inc., 192 F.3d 337, 345 (2d Cir. 1999).     Accordingly,

“[i]f a mark has been registered with the United States Patent

and Trademark Office, the defendants in an infringement action .

. . bear the burden of overcoming the presumption that the mark

is not generic.”   Reese Pub’g Co. Inc. v. Hampton Int’l

Commc’ns, Inc., 620 F.2d 7, 11 (2d Cir. 1980).

    To determine whether there is a likelihood of confusion

between two marks, courts in this Circuit refer to the eight

familiar Polaroid factors.    These factors are:

    [1] the strength of the senior user’s mark, [2] the
    similarity of the parties’ marks, [3] the proximity of
    the parties’ areas of commerce, [4] the likelihood
    that the senior user will bridge the gap separating
    their areas of activity, [5] the existence of actual
    consumer confusion, [6] whether the junior user acted
    in bad faith or was otherwise reprehensible in
    adopting the mark, [7] the quality of the junior
    user’s product, and [8] the sophistication of the
    relevant consumer group.

Guthrie Healthcare System v. ContextMedia, Inc., 826 F.3d 27, 37

(2d Cir. 2016) (citing Polaroid Corp. v. Polarad Electronics

Corp., 287 F.2d 492, 495 (2d Cir. 1961)) (other citations

omitted).   “The application of the Polaroid test is not

mechanical, but rather, focuses on the ultimate question of

whether, looking at the products in their totality, consumers

are likely to be confused.”    Starbucks Corp. v. Wolfe’s Borough


                                  7
Coffee, Inc., 588 F.3d 97, 115 (2d Cir. 2009) (citation

omitted).   “The pertinence of individual factors varies with the

facts of the particular case.    Courts should not treat any one

factor as dispositive, nor apply a mechanical process awarding

judgment to the party with the greatest number of factors

weighing in its favor.”    Guthrie Healthcare System, 826 F.3d at

37 (citation omitted).    Although

    [n]ormally, the likelihood of confusion is a factual
    question, centering on the probable reactions of
    prospective purchases of the parties’ goods, . . .
    [c]laims . . . may be dismissed as a matter of law
    where the court is satisfied that the products or
    marks are so dissimilar that no question of fact is
    presented.

Pirone v. MacMillan, Inc., 894 F.2d 579, 584 (2d Cir. 1990)

(citation omitted) (granting motion for summary judgment).

            A. The DRL and DR1 Logos

    DRL has registered the DRL logo and this logo is thus

entitled to a presumption of validity.     DR1 does not contest the

validity of the DRL logo trademark.      The only remaining issue

with respect to the logo is the likelihood of confusion, as

determined by application of the Polaroid factors.     DR1 concedes

that DRL has alleged facts sufficient to show the strength of

the DRL Marks, proximity and quality of services, and consumer

sophistication -- that is, the first, third, seventh, and eighth

Polaroid factors.    The fifth factor -- bridging the gap -- is

not applicable, as it is already addressed by the factor

                                     8
addressed to the proximity of the parties’ areas of commerce.

Principally at issue are the similarity of the marks, the

existence of actual consumer confusion, and bad faith on the

part of DR1 -- the second, fifth, and sixth Polaroid factors.

    “Of salient importance among the Polaroid factors is the

‘similarity of the marks’ test, which attempts to discern

whether the similarity of the marks is likely to cause confusion

among potential customers.”    Malletier v. Burlington Coat

Factory Warehouse Corp., 426 F.3d 532, 537 (2d Cir. 2005)

(citation omitted).   “[I]n an appropriate case, the ‘similarity

of the marks’ factor can be dispositive and will warrant summary

judgment for an infringement defendant if the court is satisfied

that the marks are so dissimilar that no question of fact is

presented.”    Nabisco v. Warner-Lambert Co., 220 F.3d 43, 46 (2d

Cir. 2000) (citation omitted).    When conducting this analysis,

courts must analyze the marks “when viewed sequentially in the

context of the marketplace” rather than in a “side-by-side

comparison.”   Louis Vuitton Malletier v. Dooney & Bourke, Inc.,

454 F.3d 108, 117 (2d Cir. 2006).     “[C]ourts must analyze the

mark’s overall impression on a consumer, considering the context

in which the marks are displayed and the totality of factors

that could cause confusion among prospective purchasers.”

Burlington Coat Factory, 426 F.3d at 537 (citation omitted).

“[T]he crux of the issue is whether the similarity is likely to

                                  9
cause confusion among numerous customers who are ordinarily

prudent.”    Savin Corp. v. Savin. Grp., 391 F.3d 439, 458 (2d

Cir. 2004) (citation omitted).

    A visual inspection of the two logos, which were included

in the FAC and are reproduced below, reveals them to be

dissimilar.




The logos use different typefaces and different shapes.      The DR1

logo adds visual elements that the DRL logo does not.     DRL’s

conclusory allegations about the logos’ similarity are also

belied by the registration record for the DRL logo, which is

incorporated by reference in the complaint.    See DiFolco v.

MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010).

Specifically, DRL’s assertion that the two logos are both orange

is contradicted by the DRL logo’s registration, which describes

it as red.    Indeed, it appears that the only substantial

similarity between the two marks is that they use two of the

same letters, “D” and “R”.   Whether viewed side-by-side or

sequentially, the clear visual differences between them make it

unlikely that prospective purchasers of either entity’s services

will be confused by the two marks.    Because the similarity of


                                 10
the marks is only one of the eight Polaroid factors, however,

the motion to dismiss DRL’s trademark claims with respect to the

DRL logo will be denied.   The FAC pleads a plausible claim of

consumer confusion, albeit barely.

            B. The Letters “DRL” and “DR1”

    DR1 challenges the validity of DRL’s trademark for the

letters “DRL” on the basis that the mark is generic and

therefore invalid.    “Trademarks, whether registered or

unregistered, are grouped for purposes of analysis into four

categories of increasing inherent distinctiveness: generic,

descriptive, suggestive, and arbitrary or fanciful.”       Cross

Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155, 160 (2d

Cir. 2016).   “At the bottom of the ladder is the generic mark,

which is understood as referring to the genus of which the

particular product is a species.      A generic mark cannot become a

valid trademark, possessing the right to exclude others from its

use.”   Guthrie Healthcare System, 826 F.3d at 41 (citation

omitted).   In general, “the classification of a mark is a

factual question, and that question turns on how the purchasing

public views the mark.”    Courtenay Comms. Corp. v. Hall, 334

F.3d 210, 215 (2d Cir. 2003) (citation omitted).

    DR1 asserts that the mark “DRL” is generic because it is

merely an abbreviation of the generic term “drone racing

league.”    That determination is not appropriately made at this

                                 11
stage.   DRL has pleaded that it owns a registration for the mark

“DRL.”   “A certificate of registration with the PTO is prima

facie evidence that the mark is registered and valid (i.e.,

protectible), that the registrant owns the mark, and that the

registrant has the exclusive right to use the mark in commerce.”

Lane Capital Mgmt., 192 F.3d at 345.    DRL’s registration of its

trademark entitles it to a presumption of validity, which

satisfies its pleading burden with respect to the validity prong

of the trademark infringement analysis.

    DR1 cites CES Pub. Corp. v. St. Regis Publications, Inc.,

531 F.2d 11 (2d Cir. 1975), for the proposition that a court

may, at the motion to dismiss stage, dismiss an action for

trademark infringement on the ground that the mark is generic as

a matter of law.    The mark at issue in that case, however, was

registered only on the Supplemental Register, and therefore did

not enjoy the presumption of validity that attaches to marks

that have been registered on the Principal Register.    Id. at 12;

15 U.S.C. § 1094.

    DR1 does not challenge DRL’s assertion that the letters

“DRL” and “DR1” are sufficiently similar to create a likelihood

of confusion.   Because DRL has adequately plead that the “DRL”

mark is entitled to protection, and that there is a likelihood

of confusion between the letters “DRL” and “DR1,” DRL may



                                 12
proceed on its trademark claims with respect to the letters

“DRL.”

    II. New York Common Law Unfair Competition

    “We analyze claims under New York’s unfair competition

[law] in a similar fashion to how we analyze claims under the

Lanham Act.”   Louis Vuitton Malletier, 454 F.3d at 119.    In

addition to likelihood of confusion, however, “[a] plaintiff

claiming unfair competition under New York law must show that

the defendant acted in bad faith.”   Empresa Cubana del Tabaco v.

Culbro Corp., 399 F.3d 462, 485 (2d Cir. 2005).   “In determining

a defendant’s intent, actual or constructive knowledge of the

prior user’s mark or dress may indicate bad faith,” but not

necessarily.   Paddington Corp. v. Attiki Importers &

Distributors, Inc., 996 F.2d 577, 586 (2d Cir. 1993) (citation

omitted).   “Although deliberate copying may indicate that the

defendant acted in bad faith, the District Court is not required

to draw that inference where there is evidence to the contrary.”

Starbucks Corp., 588 F.3d at 118 (citation omitted).    “[T]he

intent to compete by imitating the successful features of

another’s product is vastly different from the intent to deceive

purchasers as to the source of the product.”   Nora Beverages,

Inc. v. Perrier Group of Am., Inc., 269 F.3d 114, 124 (2d Cir.

2001) (citation omitted).   DRL has plausibly alleged bad faith.



                                13
DRL’s unfair competition claim under New York common law

therefore survives.

     III. False Advertising

     DRL contends that DR1 engaged in false advertising when it

misstated information about DRL’s viewership in a presentation

to potential sponsors.4   Section 43(a) of the Lanham Act provides

redress against any person who “in commercial advertising or

promotion, misrepresents the nature, characteristics, qualities,

or geographic origin of his or her or another person’s goods,

services, or commercial activities.”   15 U.S.C. § 1125(a)(1)(B).

Courts in this circuit apply a three-part test to determine

whether a statement constitutes “commercial advertising or

promotion”:

     The statement must be (1) commercial speech; (2) for
     the purpose of influencing consumers to buy
     defendant’s goods or services; and (3) although
     representations less formal than those made as part of
     a classic advertising campaign may suffice, they must
     be disseminated sufficiently to the relevant
     purchasing public.




4 DRL does not directly oppose DR1’s motion to dismiss its
federal false advertising claims under Section 43(a) of the
Lanham Act. The arguments that DRL makes in support of its
false advertising claim under New York state law, however, are
also applicable to its federal false advertising claims. In any
event, DRL has not stated a claim for false advertising under
federal or state law in connection with the alleged slide
presentation because it has not plausibly alleged that the
presentation was “consumer oriented.”
                                14
Boule v. Hutton, 328 F.3d 84, 90-91 (2d Cir. 2003) (citation

omitted).

    The slide presentation alleged in the FAC, upon which DRL

bases its false advertising claim, was not “commercial

advertising or promotion” within the meaning of Section 43(a).

Although some potential consumers of DR1’s products might have

been among the employees of the sponsor who viewed the slide

presentation, the presentation was not meant to communicate with

those individuals as consumers.    The purpose of the slide

presentation was not to “influenc[e] consumers to buy [DR1’s]

goods or services.”     Boule, 328 F.3d at 90.   Rather, it is clear

from the face of the FAC that the purpose was to influence the

viewers of the presentation to sponsor DR1 rather than DRL.

    Further, even accepting as true that some potential

consumers were among the employees of the sponsor that viewed

the presentation, DRL has not plausibly alleged that the

presentation was “disseminated sufficiently to the purchasing

public.”    Viewing the facts alleged in the light most favorable

to DRL, a single slide presentation viewed by an unknown number

of employees of a single company does not meet the threshold for

public dissemination.    DRL has therefore failed to state a claim

for false advertising under the Lanham Act.

    DRL further contends that DR1 is liable for false

advertising because its CEO referred to DR1 as “DRL” in an

                                  15
interview reported in Silicon Republic.     DR1 does not address

this contention in its motion to dismiss.     Accordingly, DRL’s

claim for false advertising under Section 43(a) of the Lanham

Act survives with respect to the alleged statement of DR1’s CEO.

    IV. Deceptive Trade Practices and False Advertising Under

New York General Business Law §§ 349 and 350

    DRL has failed to state a claim for Deceptive Trade

Practices under New York General Business Law § 349 or False

Advertising under New York General Business Law § 350 with

respect to the slide presentation.     The essential elements of

these two claims are the same.     In order to state a claim under

either of these statutes, “a plaintiff must allege that a

defendant has engaged in (1) consumer-oriented conduct that is

(2) materially misleading and that (3) plaintiff suffered injury

as a result of the allegedly deceptive act or practice.”     City

of New York v. Smokes-Spirits.com, Inc., 12 N.Y.3d 616, 621

(2009).     “As a threshold matter, in order to satisfy General

Business Law § 349 plaintiffs’ claims must be predicated on a

deceptive act or practice that is consumer oriented.”     Carlson

v. Am. Int’l Grp., Inc., 30 N.Y.3d 288, 309 (2017) (citation

omitted).    For substantially the same reasons described above,

DRL has failed to allege that DR1 was engaged in “consumer-

oriented conduct” when it made the allegedly false statements in

the slide presentation to a potential sponsor.     The failure to

                                  16
meet this threshold pleading burden is fatal to DRL’s claims

under both Section 349 and Section 350.

    DR1 has not addressed the alleged misstatement of its CEO

in its motion to dismiss DRL’s claims under §§ 349 and 350 with

respect to the slide presentation.     Accordingly, DRL’s claims

under those provisions survive to the extent that they are

predicated upon that statement.

                             Conclusion

    DR1’s motion to dismiss is denied with respect to Counts 1,

2, 6, 7, and 8 of the FAC.    The motion to dismiss the remaining

claims is granted to the extent those claims rely on the alleged

slide presentation, but denied to the extent that those claims

rely on the alleged misstatement of DR1’s CEO.



Dated:   New York, New York
         November 26, 2018


                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                  17
